Citation Nr: 1422249	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-32 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence, for the period from October 10th, 2007, to April 9, 2008.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946.  He died in October 2010.  The Veteran was never married, and without issue.  The appellant is the Veteran's cousin who was his caretaker during his life, and the executor of his estate.  The record reflects that the appellant filed a VA Form 21-0847 requesting substitution and that VA continue processing the pending claim.  The RO subsequently found that he was qualified as the proper substituted claimant, and thus, he is now the appellant in this matter, as reflected on the first page and header of this decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the Veteran's claim of entitlement to service connection for a temporary total evaluation.


FINDINGS OF FACT

1. The Veteran was hospitalized in a private facility for a fracture of his right hip on October 3, 2007.  He was discharged from this private facility effective October 10, 2007, and requested to attend a follow up appointment in 6 weeks.

2. The Veteran was service connected for this disability effective April 10, 2008, the date of receipt of the Veteran's claim for this disability.  From that time, the Veteran has been in receipt of a scheduler 100 percent evaluation for this disability, 




CONCLUSION OF LAW

The criteria for a temporary total evaluation based on convalescence necessitated by treatment for a service-connected right shoulder disability have not been met. 38 U.S.C.A. §§ 1155; 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.30  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

Notably, the Veterans Benefits administration  (VBA) has indicated that a new VCAA notice letter will not be provided to an individual requesting substitution if an adequate VCAA notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  However, VBA states that a VCAA letter must be provided to the individual requesting substitution if no VCAA notice letter was previously provided to the original claimant or if such notice letter was inadequate. Id.  The Board notes that it is not bound by Department manuals, circulars, or similar administrative issues.  However, the VBA Fast Letter is instructive, particularly in the absence of regulations pertaining to substitution.

In this case, the Veteran's claim for a temporary total evaluation arose as part of the Veteran's claim of entitlement to service connection for a broken hip.  As will be discussed in greater detail below, it is the effective date assigned for that grant of service connection, and the basis of that assignment, that governs the outcome of the claim for a temporary total evaluation.  Thus, this is not an instance in which the underlying merits of the temporary total evaluation claims is determinative; rather, it is the laws and regulations governing effective dates of an award of service connection.  Here, a VCAA letter to the Veteran dated in June 2008 fully satisfied the duty to notify provisions as to the assignment of the effective date for that award.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1)  (2013); Quartuccio, at 187.  The letter informed him that additional information or evidence was needed to support his claims filed at that time, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  Further, as explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation. See Manning v. Principi, 16 Vet. App. 534, 542   (2002); VAOPGCPREC 5-2004 (June 23, 2004).

For historical purposes, the Board notes that, in the last rating decision prior to the claim on which this appeal is based, in 1998, the Veteran was service connected for left leg weakness at 10 percent evaluation, due to the residuals of a stroke. 

On April 10th, 2008, the Veteran filed a claim for an increased rating for various conditions, including an increase in his  left leg condition.  He also asked that he be considered for possible secondary service connection for the residuals of a hip fracture due to his current service connected disabilities related to the stroke, including a temporary 100 percent rating.  

In a December 2008 rating decision, the Veteran's previous rating of 10 percent for left leg weakness was changed to "service connection for loss of use of both feet(previously rated as left leg weakness and now service connected status post right hip hemiarthroplasty)," and the Veteran was granted a 100 percent rating from April 10th, 2008, the date of his claim.  In that decision, the RO specifically explained that it would be most beneficial to rate the separate disabilities of left leg weakness and the now service-connected status post right hip hemiarthroplasty together based on loss of use in order to provide the highest rating available.  A temporary total rating from October 10, 2007, to April 10, 2008, was denied, because the Veteran was not service connected for right hip hemiarthroplasty until April 10th, 2008.  The RO also noted that this issue was moot from April 10, 2008 forward, as the Veteran was in receipt of a 100 percent evaluation from that date which the RO considered the higher benefit.  The Veteran appealed this denial of a temporary total rating in July 2009, and a Statement of the Case was issued in May 2010, which the Veteran perfected with a substantive appeal in July 2010.  Unfortunately, the Veteran died in October 2010, and in July 2011, the appellant filed a request for substitution form, to continue the Veteran's appeal of this issue.

A total disability evaluation (100 percent rating) will be assigned if treatment of a service-connected disability resulted in surgery necessitating: (1) at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a)(1), (2), (3).  Extensions of one, two or three months beyond the initial three months may be granted under paragraph (a)(1), (2) or (3) of this section; extensions of one or more months up to six months beyond the initial six months period may be granted under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(1).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

In this case, as stated above, the assignment of a temporary total evaluation requires that the Veteran be service connected for the disability for which the temporary total evaluation is sought.  A temporary total evaluation cannot, as a matter of law, be granted prior to the grant of service connection for a disability.  The Board also points out that, at the time of the Veteran's death, he had challenged the denial of a temporary total evaluation prior to April 2008, but his sole basis for doing so was that the treatment was for his right hip hemiarthroplasty.  He had not challenged the appropriateness of the effective date assigned for the award of service connection for that disability, and the Board can identify no basis for challenging that date.   In addition, the appellant has also not challenged the effective date of that award.

In a case where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  As a temporary total evaluation cannot, by law, be granted for a disability prior to service connection being granted for that disability, this claim must be denied as having no legal merit.


ORDER  

Entitlement to a temporary total evaluation based on surgical treatment necessitating convalescence, for the period from October 10th, 2007, to April 9, 2008 is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


